Citation Nr: 0733507	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel









INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  He died on June [redacted], 2003.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003.  The certificate of 
death lists multiple blunt trauma as the immediate cause of 
death.  These injuries were sustained in a fatal automobile 
accident.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for schizophrenic reaction, paranoid type, 
competent, at 70 percent.

4.  There is no competent medical evidence that links the 
fatal injuries sustained as a result of the veteran's 
automobile accident to his service-connected schizophrenia or 
the medication used to treat it.  


CONCLUSION OF LAW

The veteran's fatal injuries sustained as a result of an 
automobile accident were not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.312 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, February 2004, May 2004 and March 2005 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with such notice.  However, since service 
connection for the veteran's cause of death is being denied 
in the present case, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra, in deciding this issue.  

The appellant has not alleged any prejudice with respect to 
the timing of any notification, nor has any been shown.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

The veteran's service medical records, VA medical records, 
non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on June [redacted], 2003.  The certificate of death 
lists multiple blunt trauma as the immediate cause of death.  
These injuries were sustained in a fatal automobile accident, 
when the veteran was traveling the wrong way on a divided 
highway and was in a head-on collision with an oncoming 
automobile.  He was service-connected for schizophrenic 
reaction, paranoid type, competent, at 70 percent.  The 
appellant, who was married to the veteran at the time of his 
death, contends that the medication which the veteran was 
taking for his service-connected schizophrenia caused him to 
be confused which led to his fatal automobile accident, and 
that his cause of death should therefore be service-
connected.

In a December 2002 VA examination for mental disorders, the 
examiner opined that the veteran was oriented times three.  
The examiner did not note any confusion as a result of his 
medication.  A May 2003 VA treatment record reflects that the 
veteran was adequately dressed and groomed and was alert and 
oriented times three.  His mood was described as depressed, 
his affect was less anxious than before, his speech was 
coherent and relevant, he was not overtly psychotic, he was 
not suicidal or homicidal and his memory, judgment and 
insight were fair.  While there was some discussion 
concerning controlling the veteran's medication, the doctor 
did not note any confusion as a result of his medications.

The appellant submitted a June 2004 statement from a private 
physician who had been treating the veteran for his 
schizophrenia and saw him a few days prior to his death.  The 
physician opined that the combination of medications that the 
veteran was taking "could have contributed to have caused 
some confusion and contributed to his car accident."  

The Board finds that there is no competent medical evidence 
in the record linking the veteran's fatal automobile accident 
to his service-connected schizophrenia or the medication the 
veteran was taking to treat it.  To warrant service 
connection for a cause of death, the service-connected 
disability must be either a principal cause or a contributory 
cause of death.  In this case, neither the veteran's 
schizophrenia nor the treatment for it were principal causes 
of death since they did not directly cause the veteran's 
death.  According to his death certificate, the veteran died 
from blunt force trauma which was a result of the car 
accident.  

In order for his schizophrenia, or treatment thereof, to be 
considered a contributory cause of the death, it must be 
shown that it contributed substantially or materially to 
cause death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  None of the medical evidence 
in the record provides a causal connection between the 
veteran's schizophrenia or his treatment for it and his fatal 
automobile accident.  The Board notes that the June 2004 
physician's statement reflects his opinion that the veteran's 
medication could have lead to some confusion which could have 
lead to the veteran's automobile accident.  However, the 
Court has held that medical opinions which are speculative, 
general, or inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The physician's statement is too 
speculative to constitute medical evidence providing a link 
between the veteran's treatment for his service-connected 
disability and his death, and there is no other medical 
evidence in the record which provides the necessary link.  
Without such evidence, there is no basis upon which to 
establish service connection for the cause of death. 

The appellant has asserted that the medication the veteran 
was taking to treat his service-connected schizophrenia 
caused him to become confused and lead to his death.  
However, as a layperson, the appellant is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, service-connection for the 
veteran's death is denied as the evidence fails to establish 
that the veteran's fatal automobile accident was caused by 
the veteran's schizophrenia or the medication taken to treat 
it.  Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board recognizes and appreciates the tragic circumstances 
that surrounded the veteran's death, however, the link 
between his death and his service-connected schizophrenia or 
its treatment is simply too attenuated to provide a basis 
upon which service connection could be granted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


